Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 06/16/2022 is acknowledged. Claims 1, 10 and 20 have been amended. Claims 5-6 and 15-16 have been canceled. Claims 21-24 are newly added. Thus, claims 1-4, 7-14 and 17-24 are pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/10/2021, 02/04/2022, and 03/31/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a controller coupled to the power source and capable of switching a polarity of the power source from a first polarity to a second polarity reversed from the first polarity; and an input in communication with the power source via the controller” recites in claims 10 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities: 
In claim 2 and 12, lines 1-2, it is suggested that the limitation recites “one or more white LEDs” should be spelled out as --one or more white light emitting diodes (LEDs)--; and in line 2, the limitation recites “UV LEDs” should be spelled out as --ultraviolet (UV) LEDs--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12-14 and 20-24 are rejected under 35 U.S.C. 102(a1) as being anticipated by Coetzee et al. (U.S Patent No. 10136485 B1).
Regarding claim 1, Coetzee discloses a luminaire (which is illumination, and more specifically to luminaires or lighting systems containing different varieties of light sources, see fig. 2A-2H), comprising: 
an input capable of being driven in a first polarity and a second polarity reversed from the first polarity (see fig. 2A-2D and 2G), the input comprising a first input supply line (wire 230) and a second input supply line (wire 228), (see fig. 2A and 2G, col. 8, line 36 through col. 9, line 1, col. 9, lines 9-16, col. 11, lines 1-11,  col. 14, lines 38-42, and col. 15, lines 41-50);
a first circuit (via a first string or branch 208) coupled to the first input supply line (wire 230) and the second input supply line (wire 228), the first circuit (first string or branch 208) including a first current steering diode (275) and a first light source (string or branch 208 includes LEDs 204), (see fig. 2A and 2G), the first light source coupled to the input and adapted to generate visible light within a first wavelength range at a first intensity when the input is driven in the first polarity and adapted to generate visible light within the first wavelength range at a second intensity less than the first intensity when the input is driven in the second polarity (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39); and 
a second circuit (via a second string or branch 206) coupled to the first input supply line (wire 230) and the second input supply line (wire 208), the second circuit (second string or branch 206) including a second steering diode (275) and a second light source (second string or branch 206 includes LEDs 204), the second light source coupled to the input and adapted to generate light within a second wavelength range at a third intensity when the input is driven in the second polarity and adapted to generate light within the second wavelength range at a fourth intensity less than the third intensity when the input is driven in the first polarity, the second wavelength range being different than the first wavelength range (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39), wherein 
the first current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the first light source (208) when the input has the first polarity and inhibit current to the first light source when the input has the second polarity, the first circuit configured to receive current only when the input is driven in the first polarity (see fig. 2A and 2G, col. 8, lines 42-48; col. 11, lines 2-6); 
the second current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the second light source when the input has the second polarity and inhibit current to the second light source when the input has the first polarity, the second circuit configured to receive current only when the input is driven in the second polarity (see fig. 2A and 2G, col. 8, lines 52-59; col. 11, lines 6-11); and 
the first input supply line (230) and the second input supply line (228) simultaneously supply voltage (via a switch 214) to the first and second circuit (via string or branch 208 and 206), (see fig. 2A-2D, and 2G, col. 2, lines 31-37, col. 13, lines 31-53).
Regarding claim 2, Coetzee discloses the luminaire of claim 1, wherein the first light source includes one or more white LEDs and the second light source includes one or more UV LEDs (see col. 3, lines 51-61; and col. 12, line 56 through col. 13, line 2).
Regarding claim 3, Coetzee discloses the luminaire of claim 2, wherein the second light source further includes one or more colored LEDs (see col. 12, line 56 through col 13, line 2).
Regarding claim 4, Coetzee discloses the luminaire of claim 1, wherein the second and fourth intensities are substantially zero (see col. 20, lines 1-4).
Regarding claim 7, Coetzee discloses the luminaire of claim 1, wherein the second light source is adapted to generate non-visible light (which is the emitted radiation of a light emitting element (LEE) may be visible, such as red, blue or green, or invisible, such as infrared or ultraviolet, see col. 3, lines 59-61).
Regarding claim 8, Coetzee discloses the luminaire of claim 1, wherein the second light source is adapted to generate visible light (which is the emitted radiation of a light emitting element (LEE) may be visible, such as red, blue or green, or invisible, such as infrared or ultraviolet, see col. 3, lines 59-61).
Regarding claim 9, Coetzee discloses the luminaire of claim 1, wherein the second light source is adapted to generate non-visible light and visible light (which is the emitted radiation of a light emitting element (LEE) may be visible, such as red, blue or green, or invisible, such as infrared or ultraviolet, see col. 3, lines 59-61).
Regarding claim 10, Coetzee discloses a system comprising: 
a power source (power supply 250, see fig. 2A and 2G); 
a controller (via a switch array 214, may include a control IC in fig. 8A-8D) coupled to the power source (power supply 250) and capable of switching a polarity of the power source from a first polarity to a second polarity reversed from the first polarity (see fig. 2A and 2G, col. 13, lines 6-19, col. 8, line 36 through col. 9, line 1 , col. 11, lines 1-11, and col. 15, lines 41-50); and 
an input (see fig. 2A and 2G) in communication with the power source (250) via the controller (via a switch array 214, may include a control IC in fig. 8A-8D), the input comprising a first input supply line (wire 230) and a second input supply line (wire 228), (see fig. 2A and 2G); 
a first circuit (via a first string or branch 208) coupled to the first input supply line (wire 230) and the second input supply line (wire 228), the first circuit (first string or branch 208) including a first current steering diode (275) and a first light source (string or branch 208 includes LEDs 204), (see fig. 2A and 2G), the first light source coupled to the input and adapted to generate visible light within a first wavelength range at a first intensity when the input is driven in the first polarity and adapted to generate visible light within the first wavelength range at a second intensity less than the first intensity when the input is driven in the second polarity (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39); and 
a second circuit (via a second string or branch 206) coupled to the first input supply line (wire 230) and the second input supply line (wire 208), the second circuit (second string or branch 206) including a second steering diode (275) and a second light source (second string or branch 206 includes LEDs 204), the second light source coupled to the input and adapted to generate light within a second wavelength range at a third intensity when the input is driven in the second polarity and adapted to generate light within the second wavelength range at a fourth intensity less than the third intensity when the input is driven in the first polarity, the second wavelength range being different than the first wavelength range (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39), wherein 
the first current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the first light source (208) when the input has the first polarity and inhibit current to the first light source when the input has the second polarity, the first circuit configured to receive current only when the input is driven in the first polarity (see fig. 2A and 2G, col. 8, lines 42-48; col. 11, lines 2-6); 
the second current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the second light source when the input has the second polarity and inhibit current to the second light source when the input has the first polarity, the second circuit configured to receive current only when the input is driven in the second polarity (see fig. 2A and 2G, col. 8, lines 52-59; col. 11, lines 6-11); and 
the first input supply line (230) and the second input supply line (228) simultaneously supply voltage (via a switch 214) to the first and second circuit (via string or branch 208 and 206), (see fig. 2A-2D, and 2G, col. 2, lines 31-37, col. 13, lines 31-53).
Regarding claim 12, Coetzee discloses the system of claim 10, wherein the first light source includes one or more white LEDs and the second light source includes one or more UV LEDs (see col. 3, lines 51-61; and col. 12, line 56 through col. 13, line 2).
Regarding claim 13, Coetzee discloses the luminaire of claim 12, wherein the second light source further includes one or more colored LEDs (see col. 12, line 56 through col 13, line 2).
Regarding claim 14, Coetzee discloses the luminaire of claim 10, wherein the second and fourth intensities are substantially zero (see col. 20, lines 1-4).
Regarding claim 20, Coetzee discloses a system comprising: 
a power source (power supply 250, see fig. 2A and 2G); 
a controller (via a switch array 214, may include a control IC in fig. 8A-8D) coupled to the power source (power supply 250) and capable of switching a polarity of the power source from a first polarity to a second polarity reversed from the first polarity (see fig. 2A and 2G, col. 13, lines 6-19, col. 8, line 36 through col. 9, line 1 , col. 11, lines 1-11, and col. 15, lines 41-50); and 
 a plurality of luminaires electrically connected in series (herein, an “LEE” may be a light-emitting diode or any light-emitting device capable of performing the functions described herein, and a “string” of LEEs may refer to a group of one or more LEEs connected in series, or two or more such series-connected LEE groups connected in parallel, see col. 3, lines 38-43), each luminaire including an input in communication with the power source (250) via the controller (via a switch array 214, may include a control IC in fig. 8A-8D), the input comprising a first input supply line (wire 230) and a second input supply line (wire 228), see (fig. 2A and 2G); 
an input (see fig. 2A and 2G) in communication with the power source (250) via the controller (via a switch array 214, may include a control IC in fig. 8A-8D), the input comprising a first input supply line (wire 230) and a second input supply line (wire 228); 
a first circuit (via a first string or branch 208) coupled to the first input supply line (wire 230) and the second input supply line (wire 228), the first circuit (first string or branch 208) including a first current steering diode (275) and a first light source (string or branch 208 includes LEDs 204), (see fig. 2A and 2G), the first light source coupled to the input and adapted to generate visible light within a first wavelength range at a first intensity when the input is driven in the first polarity and adapted to generate visible light within the first wavelength range at a second intensity less than the first intensity when the input is driven in the second polarity (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39); and 
a second circuit (via a second string or branch 206) coupled to the first input supply line (wire 230) and the second input supply line (wire 208), the second circuit (second string or branch 206) including a second steering diode (275) and a second light source (second string or branch 206 includes LEDs 204), the second light source coupled to the input and adapted to generate light within a second wavelength range at a third intensity when the input is driven in the second polarity and adapted to generate light within the second wavelength range at a fourth intensity less than the third intensity when the input is driven in the first polarity, the second wavelength range being different than the first wavelength range (see fig. 2A-2D, 2G, col. 16, lines 29-33, 43-49; fig. 3A-3F; and fig. 6A-6B, col. 21, lines 22-39), wherein 
the first current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the first light source (208) when the input has the first polarity and inhibit current to the first light source when the input has the second polarity, the first circuit configured to receive current only when the input is driven in the first polarity (see fig. 2A and 2G, col. 8, lines 42-48; col. 11, lines 2-6); 
the second current steering diode (275) is in electrical communication with the first input supply line (230) to provide current to the second light source when the input has the second polarity and inhibit current to the second light source when the input has the first polarity, the second circuit configured to receive current only when the input is driven in the second polarity (see fig. 2A and 2G, col. 8, lines 52-59; col. 11, lines 6-11 ; and 
the first input supply line (230) and the second input supply line (228) simultaneously supply voltage (via a switch 214) to the first and second circuit (via string or branch 208 and 206), (see fig. 2A-2D, and 2G, col. 2, lines 31-37, col. 13, lines 31-53).
Regarding claim 21, Coetzee discloses the system of claim 20, further comprising a processor (which is a control IC in fig. 8A-8D comprising a processor or a microprocessor) and a relay switch (which is a switch array 14), the relay switch (14) configured to switch the polarity of the power source (250) from the first polarity to the second polarity reversed from the first polarity based on instructions from the processor (see fig. 2A-2D, 2G, 8A-8D, col. 8, line 36 through col. 9, line 1 , col. 11, lines 1-11, and col. 15, lines 41-50).
Regarding claim 22, Coetzee discloses the luminaire of claim 1, wherein the first circuit (via a first string or branch 208) includes a positive terminal in electrical communication with the first supply line (230) and the first light source and a negative terminal in electrical communication with the second supply line (228) and the first light source, the second circuit (via second string or branch 206) includes a positive terminal in electrical communication with the second supply line (228) and the second light source and a negative terminal in electrical communication with the first supply line (230) and the second light source, and the first input line is between the positive terminal of first circuit and the negative terminal of the second circuit (see fig. 2A and 2G).
Regarding claim 23, Coetzee discloses the luminaire of claim 22, wherein the first steering diode is in electrical communication with the positive terminal of the first circuit (208), and the second steering diode is in electrical communication with a negative terminal of the second circuit (206), (see fig. 2A and 2G).
Regarding claim 24, Coetzee discloses the luminaire of claim 23, wherein the first steering diode is forward biased from the first input line to the positive terminal of the first circuit and the second steering diode is forward biased from the negative terminal of the second circuit to the second input line (see fig. 2A and 2G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coetzee et al. (U.S Patent No. 10136485 B1) in view of Kiuchi et al. (JP 2019140347 A, with English translation attached).
Regarding claim 11, Coetzee discloses all the limitation of the system of claim 10, except for specifying that further comprising a sensor in communication with the controller, the controller receiving information from the presence sensor to control the polarity of the power source.
Kiuchi discloses the light emitting module 100 includes a sensor unit 32 that detects the presence of a person, and the control unit 28 acquires a detection result from the sensor unit 32 and substantially stops the supply of the drive current (I) 15 of the unit 15 when the presence of a person is detected. The term “substantially stop” includes stopping and decreasing the drive current (I) 15 to a level that hardly affects the human body (see paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate the sensor unit in communication with the control unit as taught by Kiuchi in order that when the presence of a person (sensor unit) is detected, it is desirable that the light emitting module stops emitting ultraviolet light and the possibility that a person receives ultraviolet rays can be reduced (see paragraph [0029] and [0030] by Kiuchi).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Coetzee et al. (U.S Patent No. 10136485 B1) in view of Gallo (U.S Publication No. 20170347411 A1).
Regarding claims 17 and 18, Coetzee discloses all the limitations of the system of claim 10, except for specifying that wherein the controller is a constant current driver; and wherein the controller is a constant voltage driver and the luminaire further includes a constant current driver in communication with the constant voltage driver and the input.
Gallo, on the other hand, discloses a control circuit used to control the color temperature of a fixture. The control circuit 200 includes a constant current unit 202 electrically connected to the input of a first LED strip 104 and to the input of a second LED strip 106. The constant current unit 202 is configured to provide a constant current to the first LED strip and second LED strip (see fig. 2 and 8A, paragraph [0035]).
It would have been obvious to modify the controller as taught by Coetzee with the control circuit includes a constant current unit electrically connected to the input of a first LED strip and to the input of a second LED strip as taught by Gallo in order to provide a constant current to the first LED strip and second LED strip (see paragraph [0035] by Gallo). 
It would have been obvious that the control circuit as taught by Gallo can be a constant voltage driver and the luminaire further includes a constant current driver in communication with the constant voltage driver and the input in order to provide a constant current to the luminaire, which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coetzee et al. (U.S Patent No. 10136485 B1).
Regarding claim 19, Coetzee discloses the system of claim 10, except for specifying that wherein a first light source is adapted to generate visible light within the first wavelength range at a fifth intensity when the input is driven in the first polarity, the fifth intensity being less than the first intensity but greater than the second intensity.
However, Coetzee discloses a light emitting element (LEE) may include multiple LEEs, each emitting essentially the same or different wavelengths (see fig. 3A-3F, and fig. 6A-6B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that a first light emitting element (LEE) as taught by Coetzee is adapted to generate visible light within the first wavelength range at a fifth intensity when the input is driven in the first polarity, the fifth intensity being less than the first intensity but greater than the second intensity, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/20/2022